Title: James Madison to John Tayloe Lomax, 10 September 1827
From: Madison, James
To: Lomax, John Tayloe


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                 Sepr. 10. 27
                            
                        
                        
                        I have recd. yours of the 6th. on the non-descript case of Mr. Egan & his associate. If this
                            attendance on his terms be not in the character of Students of the University, or  Students of a religious School
                            within or adjoining its precincts, no provision of the enactments can be applicable to it, and the peculiarity of the
                            case seems to take it out of the reason of the rule on the subject of dress. The decision of the Faculty whatever it be
                            will be satisfactory to me.
                        I am much gratified at the prospect of an increased no. of Students. I hope your School may have a full share
                            of them. With great esteem & regard
                        
                        
                            
                                J. M.
                            
                        
                    